DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “and each having a first width along the first direction” in lines 5-6 is unclear. The limitation is unclear what the “each” is referring to in having a first width in the first direction. The “each” could be each of the at least three sets of photodiodes or each of the first, second third and fourth photodiode. Later in the claim it is noted that the two index photodiodes have a second width in the first direction larger than the first width, so from this limitation and referring back to the specification it appears the Applicant is referring to each of the first, second, third and fourth photodiodes has a first width in the first direction. This also fits with the description, page 7, lines 28-32 and figure 1. Please clarify what the “each” is referring to in the claim for clarity. For examining purposes the “each” will refer to each of the first, second, third and fourth photodiodes. 
Claims 2-7 are rejected because of their dependency on claim 1.
In regards to claim 8, the limitation “and each having a first width along the first direction” in lines 5-6 is unclear. The limitation is unclear what the “each” is referring to in having a first width in the first direction. The “each” could be each of the at least three sets of photodiodes or each of the first, second third and fourth photodiode. Later in the claim it is noted that the first and second index photodiodes have a second width in the first direction larger than the first width by 4 times, so from this limitation and referring back to the specification it appears the Applicant is referring to each of the first, second, third and fourth photodiodes has a first width in the first direction. This also fits with the description, page 7, lines 28-32 and figure 1. Please clarify what the “each” is referring to in the claim for clarity. For examining purposes the “each” will refer to each of the first, second, third and fourth photodiodes. 
Claims 9-13 are rejected because of their dependency on claim 8. 
In regards to claim 14, the limitation “and each having a first width along the first direction” in lines 5-6 is unclear. The limitation is unclear what the “each” is referring to in having a first width in the first direction. The “each” could be each of the at least three sets of photodiodes or each of the first, second third and fourth photodiode. Later in the claim it is noted that the first and second index photodiodes have a second width in the first direction larger than the first width, so from this limitation and referring back to the specification it appears the Applicant is referring to each of the first, second, third and fourth photodiodes has a first width in the first direction. This also fits with the description, page 7, lines 28-32 and figure 1. Please clarify what the “each” is referring to in the claim for clarity. For examining purposes the “each” will refer to each of the first, second, third and fourth photodiodes.
Claims 15-19 are rejected because of their dependency on claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.11237024. Although the claims at issue are not identical, they are not patentably distinct from each other because the various structures, sizes and placements of at least three sets of photodiodes and two index photodiodes is taught by both the present application and the US patent number 11237024.
In regards to claim 1, 11237024 teaches an optical encoder (claim 1, 7, 12 and 17), comprising: a photodiode array, comprising at least three sets of position photodiodes arranged adjacently to one another along a first direction, each set of position photodiodes having a first photodiode, a second photodiode, a third photodiode and a fourth photodiode arranged sequentially along the first direction and each having a first width along the first direction, and the at least three sets of position photodiodes comprising a first set of position photodiodes and a last set of position photodiodes respectively at two ends of the at least three sets of position photodiodes (claim 1, lines 2-11, claim 3 and 4, claim 12), wherein the photodiode array further comprises two index photodiodes arranged adjacent to the first set of position photodiodes or the last set of position photodiodes, and each of the two index photodiodes has a second width, larger than the first width, along the first direction (claim 1, lines 2-11, claim 3 and 4, claim 12), wherein the first photodiode, the second photodiode, the third photodiode and the fourth photodiode of the first set of position photodiodes are blocked from receiving light with sequentially decreased area in the first direction, and the first photodiode, the second photodiode, the third photodiode and the fourth photodiode of the last set of position photodiodes are blocked from receiving light with sequentially increased area in the first direction (claim 1, lines 12-22, claim 12, claim 7).
In regards to claim 2, 11237024 teaches the optical encoder as claimed in claim 1, wherein output currents of the first photodiode and the second photodiode are phase quadrature; output currents of the first photodiode and the third photodiode are out of phase; and output currents of the second photodiode and the fourth photodiode are out of phase (claim 1, lines 23-28).
In regards to claim 3, 11237024 teaches The optical encoder as claimed in claim 1, wherein the first photodiode, the second photodiode, the third photodiode and the fourth photodiode of the first set of position photodiodes are respectively blocked by 90%, 70%, 50% and 30%; and the first photodiode, the second photodiode, the third photodiode and the fourth photodiode of the last set of position photodiodes are respectively blocked by 30%, 50%, 70% and 90% (claim 2).
In regards to claim 4, 11237024 teaches the optical encoder as claimed in claim 1, wherein the first photodiode, the 5 second photodiode, the third photodiode and the fourth photodiode of the at least three sets of position photodiodes have a same height along a second direction perpendicular to the first direction (claim 3).
In regards to claim 5, 11237024 teaches the optical encoder as claimed in claim 1, wherein one of the two index photodiodes farther from the at least three sets of position photodiodes is partially blocked from receiving light (claim 12 and 14, claim 7).
In regards to claim 6, 11237024 teaches the optical encoder as claimed in claim 1, wherein the second width is larger than or equal to 4 times of the first width (claim 5).
In regards to claim 7, 11237024 teaches the optical encoder as claimed in claim 1, further comprising a code disk arranged corresponding to the photodiode array, wherein the code disk comprises: a plurality of position slits, a slit width and a slit pitch of the position slits are equal to 2 times of the first width; and an index slit, a slit width of the index slit is equal to 1.5 times of the second width (claim 6).
In regards to claim 8, 11237024 teaches an optical encoder (claim 1, 7, 12 and 17), comprising: a photodiode array, comprising at least three sets of position photodiodes arranged adjacently to one another along a first direction, and each set of position photodiodes having a first photodiode, a second photodiode, a third photodiode and a fourth photodiode arranged sequentially along the first direction and each having a first width along the first direction (claim 7, lines 2-7 and 16-21); a first index photodiode adjacently arranged at one of two ends of the at least three sets of position photodiodes along the first direction and having a second width, larger than or equal to 4 times of the first width, along the first direction; and a second index photodiode arranged adjacent to the first index photodiode in the first direction and having the second width along the first direction (claim 1, lines 8-12 and 22-24).
In regards to claim 9, 11237024 teaches the optical encoder as claimed in claim 8, wherein the optical encoder further comprising: an opaque layer partially covering upon the second index photodiode and extending from one of two edges in the first direction to a center thereof (claim 1, lines 13-15).
In regards to claim 10, 11237024 teaches the optical encoder as claimed in claim 9, further comprising: a code disk, arranged corresponding to the photodiode array, and comprising a plurality of position slits and at least one index slit; and an optics, arranged between the code disk and the photodiode array, and configured to adjust an optical image profile projected from the position slits and the index slit to the photodiode array (claim 8).
In regards to claim 11, 11237024 teaches the optical encoder as claimed in claim 10, wherein when the optical image profile of the position slits is smaller than 2 times of the first width or the optical image profile of the index silt is smaller than 1.5 times of the second width, the opaque layer partially covers upon the second index photodiode extending from an edge farther from the first index photodiode to the center thereof (claim 9).
In regards to claim 12, 11237024 teaches the optical encoder as claimed in claim 10, wherein when the optical image profile of the position slits is larger than 2 times of the first width or the optical image profile of the index silt is larger than 1.5 times of the second width, the opaque layer partially covers upon the second index photodiode extending from an edge adjacent to the first index photodiode to the center thereof (claim 10).
In regards to claim 13, 11237024 teaches the optical encoder as claimed in claim 10, wherein when a size difference between the optical image profile and the photodiode array is larger, a coverage of the opaque layer is larger (claim 11).
In regards to claim 14, 11237024 teaches an optical encoder (claim 1, 7, 12 and 17), comprising: a photodiode array, comprising at least three sets of position photodiodes arranged adjacently to one another along a first direction, each set of position photodiodes having a first photodiode, a second photodiode, a third photodiode and a fourth photodiode arranged sequentially along the first direction and each having a first width in the first direction, and the at least three sets of position photodiodes comprising a first set of position photodiodes and a last set of position photodiodes respectively at two ends of the at least three sets of position photodiodes (claim 12, lines 2-11, claim 14); a first index photodiode arranged directly adjacent to the first set of position photodiodes or the last set of position photodiodes, and having a second width, larger than the first width, in the first direction; a second index photodiode arranged adjacent to the first index photodiode in the first direction and having the second width in the first direction (claim 12, lines 12-16, claim 14); and an opaque layer covering upon the first set of position photodiodes and the last set of position photodiodes, and partially covering upon the second index photodiode and extending from one of two edges in the first direction to a center thereof (claim 12, lines 17-21), wherein a coverage of the first photodiode, the second photodiode, the third photodiode and the fourth photodiode of the first set of position photodiodes by the opaque layer is sequentially decreased, and a coverage of the first photodiode, the second photodiode, the third photodiode and the fourth photodiode of the last set of position photodiodes by the opaque layer is sequentially increased (claim 12, lines 22-29).
In regards to claim 15, 11237024 teaches the optical encoder as claimed in claim 14, wherein output currents of the first photodiode and the second photodiode are phase quadrature; output currents of the first photodiode and the third photodiode are out of phase; and output currents of the second photodiode and the fourth photodiode are out of phase (claim 12, lines 30-35).
In regards to claim 16, 11237024 teaches the optical encoder as claimed in claim 14, wherein the coverage of the first photodiode, the second photodiode, the third photodiode and the fourth photodiode of the first set of position photodiodes by the opaque layer is respectively 90%, 70%, 50% and 30%; and the coverage of the first photodiode, the second photodiode, the third photodiode and the fourth photodiode of the last set of position photodiodes by the opaque layer is respectively 30%, 50%, 70% and 90% (claim 13).
In regards to claim 17, 11237024 teaches the optical encoder as claimed in claim 14, wherein the first photodiode, the second photodiode, the third photodiode and the fourth photodiode of the at least three sets of position photodiodes have a same height along a second direction perpendicular to the first direction (claim 14).
In regards to claim 18, 11237024 teaches the optical encoder as claimed in claim 14, further comprising: a code disk, arranged corresponding to the photodiode array, and comprising a plurality of position slits and at least one index slit; and an optics, arranged between the code disk and the photodiode array, and configured to adjust an optical image profile projected from the position slits and the index slit to the photodiode array (claim 15).
In regards to claim 19, 11237024 teaches the optical encoder as claimed in claim 18, wherein when the optical image profile is smaller than the photodiode array, the opaque layer partially covers upon the second index photodiode extending from an edge farther from the first index photodiode to the center thereof; and when the optical image profile of the position slits is larger than the photodiode array, the opaque layer partially covers upon the second index photodiode extending from an edge adjacent to the first index photodiode to the center thereof (claim 16).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Arinaga et al. (JP 2016061600).
Re claim 8: Arinaga teaches an optical encoder (fig. 1-6), comprising: a photodiode array (paragraph 50), comprising at least three sets of position photodiodes (there are 4 sets of four photodiodes, see fig. 6, labelled set, paragraph 56) arranged adjacently to one another along a first direction, and each set of position photodiodes having a first photodiode, a second photodiode, a third photodiode and a fourth photodiode arranged sequentially along the first direction and each having a first width along the first direction (see fig. 6, paragraph 56); a first index photodiode (PD1’) adjacently arranged at one of two ends of the at least three sets of position photodiodes along the first direction and having a second width, larger than or equal to 4 times of the first width, along the first direction (each set of first, second, third and fourth photodiode is ɛP, where each first, second, third and fourth photodiode have the first width, see fig., 5 and 6, the first index photodiode PD1’ has a second width of ɛP, therefore the second width is larger than or equal to 4 times the first width of each of the first, second, third and fourth photodiode); and a second index photodiode (PD2’) arranged adjacent to the first index photodiode (PD1’) (adjacent is relative, the first, second, third, fourth photodiodes of the sets and the first and second index photodiode are adjacent to each other surrounding the light source 121) in the first direction and having the second width along the first direction (the second index photodiode PD2’ has the same width as PD1’ the first index photodiode) (see fig. 1-6, each set of first, second, third and fourth photodiode is ɛP, where each first, second, third and fourth photodiode have the first width, see fig. 5 and 6, the first index photodiode PD1’ has a second width of ɛP, therefore the second width is larger than or equal to 4 times the first width of each of the first, second, third and fourth photodiode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arinaga et al. (JP 2016061600) in view of Tanaka (US 20060102832).
Re claim 9: Arinaga teaches a first index photodiode (PD1’) adjacently arranged at one of two ends of the at least three sets of position photodiodes along the first direction and having a second width, larger than or equal to 4 times of the first width, along the first direction (each set of first, second, third and fourth photodiode is ɛP, where each first, second, third and fourth photodiode have the first width, see fig., 5 and 6, the first index photodiode PD1’ has a second width of ɛP, therefore the second width is larger than or equal to 4 times the first width of each of the first, second, third and fourth photodiode); and a second index photodiode (PD2’) arranged adjacent to the first index photodiode (PD1’) (adjacent is relative, the first, second, third, fourth photodiodes of the sets and the first and second index photodiode are adjacent to each other surrounding the light source 121) in the first direction and having the second width along the first direction (the second index photodiode PD2’ has the same width as PD1’ the first index photodiode) (see fig. 1-6, each set of first, second, third and fourth photodiode is ɛP, where each first, second, third and fourth photodiode have the first width, see fig. 5 and 6, the first index photodiode PD1’ has a second width of ɛP, therefore the second width is larger than or equal to 4 times the first width of each of the first, second, third and fourth photodiode), but does not specifically teach wherein the optical encoder further comprising: an opaque layer partially covering upon the second index photodiode and extending from one of two edges in the first direction to a center thereof. Tanaka teaches an opaque layer (22) partially covering upon the second index photodiode (1h) and extending from one of two edges in the first direction to a center thereof (see fig. 21). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure light a specific amount of light is captured by the index photodiode to be used in more accurately determining the position of the pattern. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arinaga et al. (JP 2016061600) as modified by Tanaka (US 20060102832) as applied to claim 9 above, and further in view of Igaki et al. (US 20040031914).
Re claim 10: Arinaga as modified by Tanaka teaches the optical encoder, further comprising: a code disk (Arinaga, 110), arranged corresponding to the photodiode array (Arinaga, set) (Arinaga, see fig. 2, 5 and 6), and comprising a plurality of position slits and at least one index slit (Arinaga, see fig. 4, SA and SI), but does not specifically teach an optics, arranged between the code disk and the photodiode array, and configured to adjust an optical image profile projected from the position slits and the index slit to the photodiode array. Igaki teaches an optics (33), arranged between a code disk (25/27) and a light receiving element (34), and configured to adjust an optical image profile projected from position slits (27) to the light receiving element (34) (see fig. 1-3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an optics similar to Igaki with the photodiode array of Arinaga as modified by Tanaka in order to ensure light from the slits is directed toward the array providing for more efficient light capture. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878